Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 5-7 are indefinite because there is insufficient antecedent basis for "the primary coating".  No primary coating is mentioned in parent claim 1.  It appears that claims 5-7 should be revised to depend from claim 3 or claim 4.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2012-2882 A (already of record via information disclosure statement).
	Claim 1:  '882 discloses a fiber optic cable assembly comprising (see mainly fig. 11): 
a fiber optic connector 10 having a front end (left as oriented in fig. 11(a)), a rear end (right as oriented in fig. 11(a)) and a longitudinal axis extending between the front end and the rear end, the fiber optic connector including an interior region in which a fiber anchoring location and a fiber buckling region are defined, the fiber buckling region being positioned between the front end of the fiber optic connector and the fiber anchoring location; and 
at least one optical fiber 60, the at least one optical fiber including a core and a cladding layer (quartz clad mentioned in [0054]) surrounding the core, the at least one optical fiber including a free end portion at the front end of the fiber optic connector, the free end portion being non-ferrulized, the cladding layer of the at least one optical fiber being uncoated at the free end portion (the left ends of the fibers lack a coating as shown in fig. 11(a)), the at least one optical fiber also including an anchored portion axially anchored within the fiber optic connector at the fiber anchoring location, the fiber anchoring location including anchoring adhesive that directly contacts the cladding layer of the at least one optical fiber at the anchored portion of the at least one optical fiber ("In this area|region, the quartz clad is in contact with the adhesive agent directly" as stated in [0054]), the at least one optical fiber also including a buckling portion that extends between the anchored portion and the free end portion which is configured to buckle when the fiber optic connector is optically connected to another fiber optic connector, at least a portion of the buckling portion of the at least one optical fiber including a re-coat layer coated over the cladding layer ("In the area|region of the optical fiber 60 collapsed when having connected the optical connector, it has coating|cover" as stated in [0054]).  
	Claim 3:  A main length of the at least one optical fiber 60 extends rearwardly (to the right in fig. 11(a)) from the fiber optic connector, and the main length of the at least one optical fiber includes a primary coating directly over the cladding layer. 
	Claim 6 (assuming it depends from claim 3):  The primary coating has a thickness greater than 30 microns (250 microns as stated in [0012]).
	
Allowable Subject Matter
Claims 2, 4-5, and 7-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of claim 1 and applicable intervening claims (and for claims 5 and 7, if they are suitably amended to eliminate the antecedent basis issues mentioned above).  The applied JP 2012-2882 A reference does not disclose or suggest the additional requirements of these claims.

Conclusion
	The additional references listed on the attached 892 form are considered generally relevant to the subject matter of this application.

Contact Information
Examiner:  571-272-2360
Examiner's direct supervisor:  571-272-2397
Official correspondence by fax:  571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  See http://portal.uspto.gov/external/portal for more information about the PAIR system.  Questions regarding access to the Private PAIR system may be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Michael Stahl/Primary Examiner, Art Unit 2874